Detailed Action
Summary
1. This office action is in response to the application filed on November 11, 2019. 
2. Claims 1-21 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification Objection
5. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
6. Drawings are objected to because of the following informalities:
Claim 20 recites “a plurality of switches coupled between the second intermediate node and the third switch”.  However, none of the drawing illustrate that a plurality of switches coupled between the second intermediate node and the third switch”. For the purpose of this examination, examiner understood that plurality of switches (switch Q1 and Q4) coupled between the second intermediate node (terminal “e”) and the third switch (switch Q5).  
Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 12/21/2020 and 11/11/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
8. Claims 17-18 is objected to because of the following informalities: 
Claim 18 is recites “a second inductor” in line 3 should be “the second inductor”.
Claim 17 recites a fifth switch coupled between the fourth intermediate node and the first input terminal. Whereas, Fig. 3 shows that a fifth switch (LS1) coupled between the fourth intermediate nodes (intermediate node between capacitor Cs and inductor L1) and the second input terminal, which is ground. Perhaps, applicant meant to say “the second input terminal”. Appropriate action is required.
Claim 17 recites a second inductor coupled between the third intermediate node and the first output terminal. Whereas, Fig. 3 shows a second inductor (C.sub.M) coupled between the second intermediate nodes (intermediate node between switch RST and HS2) and the second input terminal, which is ground. Perhaps, applicant meant to say “the second input terminal”. Appropriate action is required.
In re to claims 19-20, claims 8-10 depend from claims 7, thus are also objected for the same reasons provided above. 
Claim Rejections - 35 USC § 102
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 11-13, 17-18 and 20-21 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zhang “20190386566”.
In re to claim 1 Zhang, discloses an electronic converter (FIGS.1-9 shows  the power converter can include A-type switching power stage circuit 11, B-type switching power stage circuit 12, see parag.0016, lines 3-4. Examiner noted that Figs. 1-9 all considered as same embodiment) comprising: a positive input terminal (terminal "a”) and a negative input terminal (negative terminal or ground) , wherein the positive and negative input terminals are configured to receive an input voltage (positive terminal “a” and “-” terminal are configured to receive an input voltage from the Vin); a positive output terminal and a negative output terminal (positive terminal “c” and negative or ground terminals coupled across capacitor Co), wherein the positive and negative output terminals (output voltage Vout is coupled to the positive terminal “C” and “negative or ground” terminal) are configured to supply an output voltage (output voltage Vout) ; an output capacitor (capacitor Co) coupled between the positive output terminal and the negative output terminal (capacitor Co is coupled between positive output terminal “C” and the negative or ground terminal) ; a first set of switching stages (A-type switching power stage circuit 11 can include transistor Q2, transistor Q3, energy storage element Cf1, and magnetic element Lo1 and B-type switching power stage circuit 12 can include 
In re to claim 2 Zhang discloses (Figs.1-9), wherein the first node of the last switching stage (node connection at the drain terminal of Q4) is directly connected to the second node of the first switching stage (the connection node at source terminal of Q1 is directly connected to the node connection at the drain terminal of Q4 via terminal “g”).
In re to claim 7 Zhang, discloses (Figs.1-9), wherein the control circuit (Fig.2 shows controller performing the operation) is further configured to vary the given switching period as a function of the output voltage (the power converter can adjust the duty cycle of transistor Q2, in order to adjust output voltage Vout and keep stabilization of output 
In re to claim 11 Zhang, discloses (Figs.1-9), wherein each of the first and second electronic switches of the first switching stage (Q2 and Q1 of A-type switching circuit 11) and the first and second electronic switches of the last switching stage (Q4 and Q5 of B-Type switching type comprise a metal-oxide semiconductor field-effect transistor (MOSFET) (see parag.0019, lines 1-3 and 0031, line 8)  
In re to claim 12 Zhang, discloses a method for controlling an electronic converter (FIGS.1-9 shows  the power converter and method of operation include A-type switching power stage circuit 11, B-type switching power stage circuit 12, see parag.0016, lines 3-4. Examiner noted that Figs. 1-9 all considered as the same embodiment), the method comprising: periodically closing with a given switching period (Fig.2-3,5 and 7 shows ON and OFF switching period of A-type circuit 11) a first electronic switch (switch Q2) of a first switching stage (A-type switching power stage circuit 11), wherein the first electronic switch (switch Q1) of the first switching stage is closed for a given ON time (Fig.2-3,5 and 7 shows ON time switching period of A-type circuit 11); when the first electronic switch (switch Q2) of the first switching stage is closed (a time between t0 to t1), opening a second and third electronic switches of the first switching stage (switch Q1 and Q3 are open between time t0 to t1); wherein the first and second electronic switches of the first switching stage are coupled in series (Q1 and Q2 of circuit 11 are coupled in series) between a first node (the connection at drain terminal of Q2 ) of the first switching stage (circuit 11) and a second node (connection at source terminal of Q4) of the first switching stage (circuit 11), wherein the first node (the 
In re to claim 13 Zhang, discloses (Figs,1-2) further comprising causing a first current to flow via the first inductor (current flow thru inductor Lo1, see Fig.3 time t3 to t4) towards the positive output terminal (terminal “C”), and a second current to flow via a second inductor (current flow thru inductor Lo2, see fig.3 time t5 to t6) towards the positive output terminal (terminal C) by closing the first electronic switch of the first switching stage and the first electronic switch of the last switching stage (see fig.3 a time between t3-t4 Q1 is in a closed state and between time t5-t6, Q4 is in a closed state), and opening the second and third electronic switches of the first switching stage and the second electronic switch of the last switching stage (Q1 and Q5 are open respectively during this time period).
In re to claim 17 Zhang, discloses a step-down switching converter comprising: (FIGS.1-9 shows  buck power converter and method of operation include A-type switching power stage circuit 11, B-type switching power stage circuit 12, see parag.0016, lines 3-4 and 0045, line 6. Examiner noted that Figs. 1-9 all considered as the same embodiment), first and second input terminals (terminal "a” and ground are first and second input respectively); first and second output terminals (the positive terminal “C” and negative terminals are coupled across output capacitor); a first switch (switch Q2) coupled between the first input terminal (terminal “a”) and a first 
In re to claim 18 Zhang, discloses (Figs, 1-9), further comprising a controller (Figs. 1-9 are not showing the controller. However, Fig.2 shows the power converter can perform in-phase control on operation states of A-type switching power stage circuit 11 and B-type switching power stage circuit 12, see parag.0020,lines 3-5. Therefore, it is understood the is operation is performed by the controller) configured to cause a first current to flow through the first inductor (current flow thru inductor Lo1, see Fig.2-3) and a second current to flow ST-18-CA-o185USoI-37-through a second inductor (current flow thru inductor Lo2,) by closing the first and third switches (Fig.2 shows switch Q2 and Q4 in an closed state between a time t0-t1)  and opening the second, fourth and fifth switches (see fig.2 a time between t0-t1, switch Q1, Q5 and Q3 are in an open state).
In re to claim 20 Zhang, discloses (Figs, 1-9), further comprising a plurality of switches (switch Q1 and Q4) coupled between the second intermediate node (terminal “e”) and the third switch (switch Q5).  
In re to claim 21 Zhang, discloses (Figs, 1-9), wherein the second intermediate node (terminal “g”) is directly connected between the second switch (switch Q1) and the third switch (switch Q4).
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang “20190386566” of Fig.1 in view of Zhang Fig. 4, 6 and 9.
In re to claim 3 Zhang, discloses (Figs.1-9), wherein the first switching stage is of a first type (A-type circuit 11), wherein the last switching stage is of a second type (B-type circuit 12), and wherein the first node of the last ST-18-CA-o185USoI-32-switching stage (node connection at the drain terminal of Q4) is connected to the second node (node connection at the source terminal of Q1 via terminal “g”) of the first switching stage (A-type circuit 11). 
Zhang Fig.1 discloses the first switching stage is of a first type, wherein the last switching stage is of a second type, and wherein the first node of the last ST-18-CA-o185USoI-32-switching stage is connected to the second node of the first switching stage but fails having via a further switching stage of the first type.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention have modified include further switching stage as taught by Zhang in figs, 4, 6 and 9 in order to obtain a high gain and adjustable stabilized output voltage, and with a relatively simple control manner, see parag.0034, lines 1-3.
In re to claim 8 Zhang, discloses (Figs.1-9), discloses a previous switching stage (A-type circuit 11).
Zhang discloses a previous switching stage but fails having a further comprising a further switching stages between the first switching stage and the last switching stage, wherein each of the further switching stages comprises:  ST-18-CA-ol85USol-33-a first further node coupled to a previous switching stage; a second further node coupled to a next switching stage; a first further electronic switch and a second further electronic switch coupled in series between the first further node and the second further node; a first further capacitor and a first further inductor coupled in series between a first further intermediate node between the first further electronic switch and the second further electronic switch and the positive output terminal; a third further electronic switch coupled between a second further intermediate node between the first further capacitor and the first further inductor and the negative input terminal; and a second capacitor further coupled between the second further node and the negative input terminal.  

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention have modified include further switching stage as taught by Zhang in figs, 4, 6 and 9 in order to obtain a high gain and adjustable stabilized output voltage, and with a relatively simple control manner, see parag.0034, lines 1-3.
11. Claims 4-6, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang “20190386566” in view of Shenoy “20160261190”
In re to claim 4 Zhang, discloses (Figs.1-9), wherein the control circuit (Fig.2 shows controlling operation of the circuit of fig.1) is further configured to: drive the first electronic switch (signal GHI is driving of Q2, see fig.2 ) of the first switching stage (A-type circuit 11) with a driving signal; drive the second electronic switch of the first switching stage with a second driving signal (signal GL1’ drive of Q1, see fig. 2); drive the third electronic switch of the first switching stage with the second driving signal (signal GL1 drive of Q3, see Fig.2. Examiner noted that as shown in Fig. 2, drive signal GL1’ and GL1 have a same switching state and duty cycle, thus GL1’ and GL1 can drive with same signal); drive the first electronic switch of the last switching stage with a third driving signal (signal GH2 drive Q4); and drive the second electronic switch of the last switching stage with a fourth driving signal (signal GL2 drive Q4).
Zhang discloses the control circuit is further configured to: drive the first electronic switch of the first switching stage with a first driving signal; drive the second electronic switch of the first switching stage with a second driving signal; drive the third electronic 
Shenoy teaches a multi-phase DC-to-DC converter (Figs. 1-6) having PWM signal (the gate controller 540 modulates the pulse width (duty cycle), see parag.0035, lines 3-7) and that, as a whole, to provides the gate controller of each DC-to-DC power converter a signal representative of a target output current and voltage, thus obtained target output current and output voltage which leads to improve the efficiency of the converter as well as for better control, see parag.0006, lines 22-25 and 0036, 7-9  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the converter of Zhang to include PWM controller as taught by Shenoy in order to obtain a target output current and output voltage, which leads to improve the efficiency of the converter as well as for better control.
In re to claim 5 Zhang, discloses (Figs.1-9), wherein the second driving signal (signal GL1’) corresponds to the first driving signal inverted (signal GH1. Examiner noted that when GH1 is high, signal GL1’ is low or vice versa, thus it is inverter, fig. 2 between t0 to t1 and t1 to t2), and wherein the fourth driving signal (signal GH2) corresponds to the third driving signal inverted (signal GL1. Examiner noted that when GL1 is low, GH2 is high and vice versa, thus it is inverter, see fig. 2 between t0 to t1 and t1 to t2).

Shenoy teaches a multi-phase DC-to-DC converter (Figs. 1-6) having PWM signal (the gate controller 540 modulates the pulse width (duty cycle), see parag.0035, lines 3-7) and that, as a whole, to provides the gate controller of each DC-to-DC power converter a signal representative of a target output current and voltage, thus obtained target output current and output voltage which leads to improve the efficiency of the converter as well as for better control, see parag.0006, lines 22-25 and 0036, 7-9  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the converter of Zhang to include PWM controller as taught by Shenoy in order to obtain a target output current and output voltage, which leads to improve the efficiency of the converter as well as for better control.
In re to claim 6 Zhang, discloses (Figs.1-9), wherein the first driving signal (signal GH1) has a working cycle higher than 50% (the power converter can adjust the duty cycle of transistor Q2, in order to adjust output voltage Vout and keep stabilization of output voltage Vout, see parag.0020,  lines 18-20. Examiner noted that adjust the duty cycle refer to the duty cycle to be higher than 50%).  
Zhang discloses wherein the first driving signal has a working cycle higher than 50% but fails having PWM driving signal.
Shenoy teaches a multi-phase DC-to-DC converter (Figs. 1-6) having PWM signal (the gate controller 540 modulates the pulse width (duty cycle), see parag.0035, lines 3-7) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the converter of Zhang to include PWM controller as taught by Shenoy in order to obtain a target output current and output voltage, which leads to improve the efficiency of the converter as well as for better control.
In re to claim 14 Zhang, discloses (Figs, 1-2), further comprising driving the first electronic switch (signal GH1 drive Q1) of the first switching stage with a first driving signal having a duty cycle higher than 50%(the power converter can adjust the duty cycle of transistor Q2, in order to adjust output voltage Vout and keep stabilization of output voltage Vout, see parag.0020, lines 18-20. Examiner noted that adjust the duty cycle refer to having a duty cycle to be higher than 50%).  
Zhang discloses wherein the first driving signal having a duty cycle higher than 50% but fails having PWM driving signal.
Shenoy teaches a multi-phase DC-to-DC converter (Figs. 1-6) having PWM signal (the gate controller 540 modulates the pulse width (duty cycle), see parag.0035, lines 3-7) and that, as a whole, to provides the gate controller of each DC-to-DC power converter a signal representative of a target output current and voltage, thus obtained target output current and output voltage which leads to improve the efficiency of the converter as well as for better control, see parag.0006, lines 22-25 and 0036, 7-9  

In re to claim 15 Zhang, discloses (Figs.1-9), driving the first electronic switch (signal GHI is driving of Q2, see fig.2 ) of the first switching stage (A-type circuit 11) with a driving signal; driving the second electronic switch of the first switching stage with a second driving signal (signal GL1’ drive of Q1, see fig. 2); driving the third electronic switch of the first switching stage with the second driving signal (signal GL1 drive of Q3, see Fig.2. Examiner noted that as shown in Fig. 2, drive signal GL1’ and GL1 have a same switching state and duty cycle, thus GL1’ and GL1 can drive with same signal); driving the first electronic switch of the last switching stage with a third driving signal (signal GH2 drive Q4); and driving the second electronic switch of the last switching stage with a fourth driving signal (signal GL2 drive Q4).
Zhang discloses the control circuit is further configured to: driving the first electronic switch of the first switching stage with a first driving signal; driving the second electronic switch of the first switching stage with a second driving signal; driving the third electronic switch of the first switching stage with the second driving signal; driving the first electronic switch of the last switching stage with a third driving signal; and driving the second electronic switch of the last switching stage with a fourth driving signal but fails having PWM signal.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the converter of Zhang to include PWM controller as taught by Shenoy in order to obtain a target output current and output voltage, which leads to improve the efficiency of the converter as well as for better control.
In re to claim 16 Zhang, discloses (Figs.1-9), wherein the second driving signal (signal GL1’) corresponds to the first driving signal inverted (signal GH1. Examiner noted that when GH1 is high, signal GL1’ is low or vice versa, thus it is inverter. See fig. 2 between t0 to t1 and t1 to t2), and wherein the fourth driving signal (signal GH2) corresponds to the third driving signal inverted (signal GL1. Examiner noted that when GL2 is low, GH2 is high and vice versa, thus it is inverter, see fig. 2 between t0 to t1 and t1 to t2).
Zhang discloses the second driving signal corresponds to the first driving signal inverted, and wherein the fourth driving signal corresponds to the third driving signal inverted but fails having PWM. 
Shenoy teaches a multi-phase DC-to-DC converter (Figs. 1-6) having PWM signal (the gate controller 540 modulates the pulse width (duty cycle), see parag.0035, lines 3-7) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the converter of Zhang to include PWM controller as taught by Shenoy in order to obtain a target output current and output voltage, which leads to improve the efficiency of the converter as well as for better control.
In re to claim 19 Zhang, discloses (Figs, 1-9), further comprising a controller (Fig.2 shows a controller performing the switching period) configured to drive the first switch with a first driving signal (drive signal GH1) having a duty cycle higher than 50% (the power converter can adjust the duty cycle of transistor Q2, in order to adjust output voltage Vout and keep stabilization of output voltage Vout, see parag.0020, lines 18-20. Examiner noted that adjust the duty cycle refer to the duty cycle to be higher than 50%).  
Zhang discloses wherein the first driving signal has a working cycle higher than 50% but fails having PWM driving signal.
Shenoy teaches a multi-phase DC-to-DC converter (Figs. 1-6) having PWM signal (the gate controller 540 modulates the pulse width (duty cycle), see parag.0035, lines 3-7) and that, as a whole, to provides the gate controller of each DC-to-DC power converter a signal representative of a target output current and voltage, thus obtained target 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the converter of Zhang to include PWM controller as taught by Shenoy in order to obtain a target output current and output voltage, which leads to improve the efficiency of the converter as well as for better control.
Allowable Subject Matter
12. Claim 9 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second set of switching stages coupled in series between the positive input terminal and the negative input terminal, the second set of switching stages comprising a further first switching stage and a further last switching stage, wherein a structure of the further first switching stage corresponds to a structure of the first switching stage, and wherein a structure of the further last switching stage corresponds to a structure of the last switching stage.”
In re to claim 10, claim 10 depend from claim 9, thus are also objected for the same reasons provided above. 
Examiner Notes
13. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/Examiner, Art Unit 2839